          Case 1:21-cv-00244-AT Document 27 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Katherine Tavarez,                                                        3/4/2021

                                Plaintiff,
                                                             1:21-cv-00244 (AT)
                   -against-
                                                             ORDER SCHEDULING TELEPHONIC
 United States of America et al.,                            SETTLEMENT CONFERENCE

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Friday,

April 2, 2021 at 10:00 a.m. The settlement shall proceed by telephone unless the parties advise

the Court that they prefer proceeding by Microsoft Teams, or that they have access to and prefer

proceeding by another remote means.

       The Court will provide dial-in information (or, if preferred, a Microsoft Teams link) to the

parties by email before the conference. The parties must comply with the Settlement Conference

Procedures for Magistrate Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-

stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              March 4, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
